DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitations are: 
"a bio-signal measurer" in claim 1.
"a bio-information receiver" in claim 1.
"a bio-signal measurer" in claim 14.
"a bio-information receiver" in claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 2018/0085011 A1) (hereinafter – Ma).

Regarding claim 1, Ma discloses A bio-information processing apparatus comprising (Abstract and entire document):
a bio-signal measurer configured to measure a bio-signal (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”);
a bio-information receiver configured to receive first bio-information (Para. [0074], “The analysis module 220 may be centralized or distributed. A centralized analysis module 220 may include a processor (not shown in FIG. 2). The processor may be configured for performing the operations. A distributed analysis module 220 may include a plurality of operation units (not shown in FIG. 2).”); and
a processor configured to estimate second bio-information based on the bio-signal, and to correct the second bio-information based on measurement circumstances of the first bio-information and the second bio-information (Para. [0074], “The analysis module 220 may be centralized or distributed. A centralized analysis module 220 may include a processor (not shown in FIG. 2). The processor may be configured for performing the operations. A distributed analysis module 220 may include a plurality of operation units (not shown in FIG. 2).” And In an exemplary context of blood pressure monitoring, the acquired information, an intermediate result of the analysis, or a result of the analysis (e.g., a physiological parameter of interest) may include, for example, a PPG signal, an ECG signal, a BCG signal, a BP, a SBP, a DBP, a PR, a HR, a HRV (heart rate variation), cardiac murmur, blood oxygen saturation, a blood density, a pH value of the blood, a bowel sound, a brainwave, a fat content, a blood flow rate, or the like, or a combination thereof.”).
Regarding claim 2, Ma discloses The apparatus of claim 1, wherein the processor is further configured to estimate the second bio-information by synchronizing the first bio-information with the second bio-information based on a measurement time of the bio-signal and a measurement time of the first bio-information, and by correcting an offset parameter of the second bio- information based on the first bio-information (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 3, Ma discloses The apparatus of claim 2, wherein the processor is further configured to synchronize the first bio-information with the second bio-information by determining the measurement time of the first bio-information based on at least one of a time when the first bio-information is received, a change in the bio-signal, and input of a detection time of the first bio-information (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 4, Ma discloses The apparatus of claim 2, wherein the processor is further configured to correct the offset parameter of the second bio-information by applying the measured bio- signal to a pre-generated offset parameter correction model (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.” see also para. [0123], “The measurement mode based on the preexisting calibration data may be initiated in step 650. The BP may be calculated in step 660, and output in step 670. Additionally, in the calibration mode, after the calibration data is acquired in step 630, the calibration data may be stored in a storage device or in the server 120 and then the process may be ended.”).
Regarding claim 5, Ma discloses The apparatus of claim 1, wherein the processor is further configured to determine measurement circumstances based on at least one of a type of the bio-signal, a type of the first bio-information, a type of the second bio-information, a measurement point of the bio-signal, information on whether time information is included, a detection state of the bio-signal, a correction history of the second bio-information, a sampling rate, and motion noise in measuring the bio-signal (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 6, Ma discloses The apparatus of claim 5, wherein based on the determined measurement circumstances, the processor is further configured to determine whether to correct the second bio-information, whether to index the measurement circumstances, and whether to display and store the second bio-information (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.” see also para. [0123], “The measurement mode based on the preexisting calibration data may be initiated in step 650. The BP may be calculated in step 660, and output in step 670. Additionally, in the calibration mode, after the calibration data is acquired in step 630, the calibration data may be stored in a storage device or in the server 120 and then the process may be ended.”).
Regarding claim 7, Ma discloses The apparatus of claim 5, wherein in response to the measurement point of the bio-signal being different from a measurement point of the first bio-information, the processor is further configured to convert the bio-signal based on a bio-signal conversion model which is pre-generated based on a correlation between sample bio-signals, and to estimate the second bio-information based on the converted bio-signal (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.” see also para. [0123], “The measurement mode based on the preexisting calibration data may be initiated in step 650. The BP may be calculated in step 660, and output in step 670. Additionally, in the calibration mode, after the calibration data is acquired in step 630, the calibration data may be stored in a storage device or in the server 120 and then the process may be ended.”).
Regarding claim 8, Ma discloses The apparatus of claim 5, wherein the processor is further configured to determine the measurement point based on a user's input of the measurement point and position information detected by a position detection sensor (Para. [0131], “The sensors may be disposed on the subject body's fingers, wrist, arm, chest, or any other locations where a PPG signal may be measured. Measurements may be made using a sensor or a sensing unit based on, e.g., a transmission or reflection-mode optical electronic configuration. FIG. 8 illustrates that the points I, J, K and L may be used to approximate or calculate PTT.”).
Regarding claim 9, Ma discloses The apparatus of claim 1, wherein the processor is further configured to continuously estimate the second bio-information based on a result of correcting the second bio-information based on the measurement circumstances of the first bio-information and the second bio-information (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 10, Ma discloses The apparatus of claim 1, further comprising an output interface configured to output at least one of the measured bio-signal, the first bio-information, the second bio- information, a result of correcting the second bio-information, information of the measurement circumstances, correction reliability of the second bio-information, warning information, a continuous measurement result, and a trend graph (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.” see also para. [0123], “The measurement mode based on the preexisting calibration data may be initiated in step 650. The BP may be calculated in step 660, and output in step 670. Additionally, in the calibration mode, after the calibration data is acquired in step 630, the calibration data may be stored in a storage device or in the server 120 and then the process may be ended.”).
Regarding claim 11, Ma discloses The apparatus of claim 10, wherein the output interface is further configured to display the measured bio-signal in a first area of a user interface, and display the corrected second bio-information in a second area of the user interface (Para. [0178], “The mobile device 1200 in this example includes one or more central processing units (CPUs) 1240, one or more graphic processing units (GPUs) 1230, a display 1220, a memory 1260, a communication platform 1210, such as a wireless communication module, storage 1290, and one or more input/output (I/O) devices 1250.”).
Regarding claim 12, Ma discloses The apparatus of claim 10, wherein in response to the second bio-information being corrected at a plurality of times, the processor updates the second bio-information based on a correction result at any one time among the plurality of times (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 13, Ma discloses The apparatus of claim 10, wherein the output interface displays an estimation result of the second bio-information that is obtained from continuously measured bio-signals in a predetermined range, and outputs a trend graph indicating a pattern of change of the second bio-information that is obtained from the continuously measured bio-signal (Para. [0095], “Exemplary methods that may be employed in the recognition unit 420 may include a threshold method, a syntactic approach of pattern recognition, Gaussian function depression, wavelet transform, a QRS complex detection,”).
Regarding claim 14, Ma discloses A bio-information processing apparatus comprising (Abstract and entire document):
a bio-signal measurer configured to measure a first bio-signal and a second bio-signal (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”);
a time recorder configured to record a first measurement time of the first bio-signal and a second measurement time of the second bio-signal (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”); and
a processor configured to estimate first bio-information and second bio-information based on the first bio-signal and the second bio-signal, and to correct the second bio- information based on measurement circumstances of the first bio-information and the second bio-information (Para. [0074], “The analysis module 220 may be centralized or distributed. A centralized analysis module 220 may include a processor (not shown in FIG. 2). The processor may be configured for performing the operations. A distributed analysis module 220 may include a plurality of operation units (not shown in FIG. 2).” And In an exemplary context of blood pressure monitoring, the acquired information, an intermediate result of the analysis, or a result of the analysis (e.g., a physiological parameter of interest) may include, for example, a PPG signal, an ECG signal, a BCG signal, a BP, a SBP, a DBP, a PR, a HR, a HRV (heart rate variation), cardiac murmur, blood oxygen saturation, a blood density, a pH value of the blood, a bowel sound, a brainwave, a fat content, a blood flow rate, or the like, or a combination thereof.”).
Regarding claim 15, Ma discloses The apparatus of claim 14, wherein the processor is further configured to estimate the second bio-information by synchronizing the first bio-information with the second bio-information based on the first measurement time and the second measurement time, and by correcting an offset parameter of the second bio-information based on the first bio-information (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 16, Ma discloses The apparatus of claim 14, wherein the processor is further configured to determine the measurement circumstances based on at least one of types of the first bio-signal and the second bio-signal, type of the first bio-information and the second bio-information, measurement points of the first bio-signal and the second bio-signal, detection states of the first bio-signal and the second bio-signal, a correction history of the second bio-information, a sampling rate, and motion noise in measuring the first bio-signal and the second bio-signal (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 17, Ma discloses The apparatus of claim 14, wherein the bio-signal measurer comprises a first measurer disposed at a first surface of the bio-information processing apparatus, and a second measurer disposed at a second surface of the bio-information processing apparatus (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 18, Ma discloses A bio-information processing method comprising (Abstract and entire document):
measuring a bio-signal (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”);
receiving first bio-information (Para. [0074], “The analysis module 220 may be centralized or distributed. A centralized analysis module 220 may include a processor (not shown in FIG. 2). The processor may be configured for performing the operations. A distributed analysis module 220 may include a plurality of operation units (not shown in FIG. 2).”);
estimating a second bio-information based on the bio-signal (Para. [0074], “The analysis module 220 may be centralized or distributed. A centralized analysis module 220 may include a processor (not shown in FIG. 2). The processor may be configured for performing the operations. A distributed analysis module 220 may include a plurality of operation units (not shown in FIG. 2).” And In an exemplary context of blood pressure monitoring, the acquired information, an intermediate result of the analysis, or a result of the analysis (e.g., a physiological parameter of interest) may include, for example, a PPG signal, an ECG signal, a BCG signal, a BP, a SBP, a DBP, a PR, a HR, a HRV (heart rate variation), cardiac murmur, blood oxygen saturation, a blood density, a pH value of the blood, a bowel sound, a brainwave, a fat content, a blood flow rate, or the like, or a combination thereof.”); and
correcting the second bio-information based on measurement circumstances of the first bio-information and the second bio-information (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 19, Ma discloses The bio-information processing method of claim 18, wherein the estimating the second bio-information comprises: synchronizing the first bio-information with the second bio-information based on a measurement time of the bio-signal and a measurement time of the first bio-information; and correcting an offset parameter of the second bio-information based on the first bio- information (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 20, Ma discloses The bio-information processing method of claim 19, wherein the estimating the second bio-information comprises synchronizing the first bio-information with the second bio-information by determining the measurement time of the first bio-information based on at least one of a time when the first bio-information is received, a change in the bio-signal, and input of a detection time of the first bio-information (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 21, Ma discloses The bio-information processing method of claim 18, wherein the correcting the second bio-information comprises determining the measurement circumstances based on a type of the bio-signal, a type of the first bio-information, a measurement point of the bio- signal, information on whether time information is included, a detection state of the bio- signal, a correction history of the second bio-information, a sampling rate, and motion noise in measuring the bio-signal (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).
Regarding claim 22, Ma discloses The bio-information processing method of claim 18, wherein the correcting the second bio-information comprises determining, based on the measurement circumstances, whether to correct the second bio-information, whether to index the measurement circumstances, and whether to display and store the second bio-information (Para. [0126], “FIG. 7 and FIG. 8 show schematic diagrams of measurement of PTT based on a PPG waveform or an ECG waveform. PTT (pulse transit time), defined as the time for a pulse pressure wave launched by a heartbeat to propagate through a length of the arterial tree, may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof. PTT may correlate with blood pressure, i.e. a variation in PTT indicates a variation in the blood pressure.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791